DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 49(second occurrence)-51 been renumbered 50-52.

Priority
Claims 31-49 are deemed to have an effective filing date of December 18, 2015. Claims 50-52 are deemed to have an effective filing date as of June 15, 2018 because the two PCT applications fail to disclose magnets that are perpendicular and magnets that are not perpendicular with the central axis as claimed. The term “substantially perpendicular” is not defined in those applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 30-38, 40-41 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,919,154. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘154 patent. Claims 30-31, 32-38, 40-41, 43, and 44-48 of the instant application are conflicting or coextensive with claims 1, 2-7, 9-10, and 12-15 of the ‘154 patent, respectively.
Claims 30, 32-34, 36, and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10,532,209. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘209 patent. Claims 30, 32-34, 36, 39, 40, and 41 of the instant application are conflicting or coextensive with claims 1, 1, 1, 5, 3, and 6 of the ‘209 patent, respectively.  With respect to the length of the magnets being greater than the width and the thickness and the width greater than the thickness, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped claimed in the ‘209 patent.

Claims 30-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,463,849. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘849 patent. Claims 30, 31-43, 44-49, and 50-52 of the instant application are conflicting or coextensive with claims 1, 2-14, 16-21, and 22-24 of the ‘849 patent, respectively.

Claims 30-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,463,849. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘849 patent. Claims 30, 31-43, 44-49, and 50-52 of the instant application are conflicting or coextensive with claims 1, 2-14, 16-21, and 23-25 of the ‘209 patent, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent Application Publication No. 2011/0264172 to Zimmerling et al. is directed to an MRI-safe disc magnet for implants where the implanted magnet is rotatable about the central axis of the cochlear implant (Fig. 4A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792